DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction as set forth in the Office action mailed on 20 October 2021has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip D. Lane on 20 May 2020.

The application has been amended as follows: 

1.	(Currently Amended) A powder-layer three-dimensional printer comprising: 
a build box adapted to contain a plurality of layers of a deposited build powder to form a powder bed; 
an oscillating smoothing device comprising a leading blade, a compaction sled, and an oscillating motor, the leading blade including a leading edge facing a direction of movement of the oscillating smoothing device across the build box and providing an initial contact of the oscillating smoothing device with the deposited powder, and the compaction sled following the leading edge so as to trowel and compact the build powder forming the plurality of layers, wherein the compaction sled includes a powder contacting surface that starts above the powder bed and extends a distance into the powder bed, and wherein the oscillating motor imparts oscillating motion to at least one of the leading blade and compaction sled; and 
a smoothing device mount adapted to move the oscillating smoothing device across the build box, the leading blade and the compaction sled being connected via the smoothing device mount. 

2.	(Currently Amended) The powder-layer three-dimensional printer of claim 1, wherein the leading blade has a shape selected from the group consisting of planar concave, planar convex, chisel, or wedge[-shaped.
3.	(Currently Amended) The powder-layer three-dimensional printer of claim 1, wherein[

4.	(Currently Amended) The powder-layer three[-dimensional printer of claim[ 3, wherein a difference in distance between the leading blade and a furthest point of the powder contacting surface from the smoothing device mount ranges from about 1% to about 25% of the thickness of the individual powder layers.

5.	(Currently Amended) The powder-layer three-dimensional printer of claim 1, further comprising a powder dispenser adapted to deposit the powder in the build box.

6.	(Currently Amended) The powder-layer three[-dimensional printer of claim 5, further comprising a recoater comprising the powder dispenser and the oscillating smoothing device.

7.	(Currently Amended) The powder-layer three-dimensional printer of claim 1, wherein the oscillating motor imparts the oscillating motion to the leading blade such that the leading edge oscillates in the same plane of the powder layers and perpendicular to the direction of movement of the oscillating smoothing device across the build box with an amplitude of less than 2 mm.  

8.	(Currently Amended) The powder-layer three-dimensional printer of claim[ 7, wherein the[ oscillation amplitude[ is less than 1 mm.  

9.	(Currently Amended) The powder-layer three-dimensional printer of claim 1, wherein the oscillating motor imparts the oscillating motion to each of the leading blade and the compaction sled such that the leading edge and the[ compaction sled oscillate[s and perpendicular to the direction of movement of the oscillating smoothing device across the build box with an amplitude of less than 2 mm.  
10.	(Currently Amended) The powder-layer three-dimensional printer of claim[ 9, wherein the[ oscillation amplitude[ is less than 1 mm.  

11.	(Currently Amended) The powder-layer three-dimensional printer of claim 1, wherein the build powder has a mean particle size diameter, and wherein the oscillating motor imparts the oscillating motion to each of the leading blade and the compaction sled such that the leading edge and the[ compaction sled oscillate[s and perpendicular to the direction of movement of the oscillating smoothing device across the build box with an amplitude[

12.	(Currently Amended) The powder-layer three-dimensional printer of claim 11, wherein a frequency of the oscillation[ is in the ultrasonic range. 

13.	(New) The powder-layer three-dimensional printer of claim 1, wherein each of the leading edge of the leading blade and the compaction sled extends substantially across the width of the powder bed.

14.	(New) The powder-layer three-dimensional printer of claim 1, wherein the leading edge is formed by a converging top surface and bottom surface of the leading blade, the bottom surface being generally planar to the powder bed.

15.	(New) The powder-layer three-dimensional printer of claim 1, wherein the leading blade provides a shearing force to the surface of the deposited powder as the oscillating smoothing device moves across the powder bed so as to remove excess powder from high portions of the powder bed, redistribute powder to low spots or depressions in a given one of the powder layers, and remove excess powder from the build box.

16.	(New) The powder-layer three-dimensional printer of claim 1, wherein the distance of the powder contacting surface extending into the powder bed is adjustable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide a three-dimensional printer comprising a build box, oscillating smoothing device, and smoothing device mount adapted to move the smoothing device across the build box, and while it is generally known for an oscillating smoothing device to comprise structural components equivalent to a leading blade, compaction sled, and oscillating motor, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed build box, smoothing device, and mount are provided together and configured in the manner claimed, with the claimed leading blade including the claimed leading edge facing a direction of movement of the claimed smoothing device across the build box and providing the claimed initial contact with the claimed powder, the claimed compaction sled following the leading edge so as to trowel and compact the claimed powder, with the compaction sled including the claimed powder contacting surface starting above the powder bed and extending a distance into the powder bed, and with the leading blade and compaction sled being connected via the claimed mount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742